         Case 3:17-cv-00558-SRU Document 419 Filed 06/19/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

        IN RE TEVA SECURITIES LITIGATION                  :   No. 3:17-cv-00558 (SRU)
                                                          :
        THIS DOCUMENT RELATES TO:                         :   All Class Actions
                                                          :

            PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION AND
       APPOINTMENT OF CLASS REPRESENTATIVES AND CLASS COUNSEL

       Lead Plaintiff Ontario Teachers’ Pension Plan Board and Named Plaintiff Anchorage

Police & Fire Retirement System (together, “Plaintiffs”), by and through their undersigned

counsel, move the Court for entry of an Order, pursuant to Rules 23(a), 23(b)(3), and 23(g) of the

Federal Rules of Civil Procedure: (i) certifying this action as a class action pursuant to Rules 23(a)

and 23(b)(3); (ii) appointing Plaintiffs as Class Representatives of the Class pursuant to

Rules 23(a) and 23(b)(3); and (iii) pursuant to Rule 23(g), appointing Bleichmar Fonti & Auld

LLP as Class Counsel, with Carmody Torrance Sandak & Hennessey LLP as Class Liaison

Counsel, as set forth in the Proposed Order submitted herewith.

       DATED: June 19, 2020                       Respectfully submitted,


                                                  /s/ Joseph A. Fonti
                                                  Joseph A. Fonti (admitted pro hac vice)
                                                  Javier Bleichmar (admitted pro hac vice)
                                                  Evan A. Kubota (admitted pro hac vice)
                                                  Benjamin F. Burry (admitted pro hac vice)
                                                  Thayne Stoddard (admitted pro hac vice)
                                                  BLEICHMAR FONTI & AULD LLP
                                                  7 Times Square, 27th Floor
                                                  New York, NY 10036
                                                  Telephone: (212) 789-1340
                                                  Facsimile: (212) 205-3960
                                                  jfonti@bfalaw.com
                                                  jbleichmar@bfalaw.com
                                                  ekubota@bfalaw.com
                                                  bburry@bfalaw.com
                                                  tstoddard@bfalaw.com


                                                              ORAL ARGUMENT REQUESTED
Case 3:17-cv-00558-SRU Document 419 Filed 06/19/20 Page 2 of 3




                              Counsel for Lead Plaintiff
                              Ontario Teachers’ Pension Plan Board, and
                              for Named Plaintiff Anchorage Police & Fire
                              Retirement System, and Lead Counsel for the
                              Class

                              Marc J. Kurzman (ct01545)
                              Christopher J. Rooney (ct04027)
                              CARMODY TORRANCE
                              SANDAK & HENNESSEY LLP
                              707 Summer Street, Suite 300
                              Stamford, CT 06901
                              Telephone: (203) 252-2680
                              Facsimile: (203) 325-8608
                              mkurzman@carmodylaw.com
                              crooney@carmodylaw.com

                              Local Counsel for Lead Plaintiff
                              Ontario Teachers’ Pension Plan Board, and
                              for Named Plaintiff Anchorage Police & Fire
                              Retirement System




                              2
         Case 3:17-cv-00558-SRU Document 419 Filed 06/19/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by email to all parties by operation of the court’s electronic filing
system or by mail to anyone unable to accept electronic filing. Parties may access this filing
through the court’s CM/ECF system.


                                                                 /s/ Joseph A. Fonti
                                                                    Joseph A. Fonti
